DETAILED ACTION
Acknowledgements
The response filed 12/11/2020 is acknowledged.
Claims 1-19 are cancelled.
Claim 20 is new. 
Claim 20 is pending.
Claim 20 has been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment/Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. All prior claims were cancelled and new claim 20 was entered. 
103
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim 20 recites the “means for…”
According to the disclosure (¶ 41-84), the “issuer engine” performs a majority of the claimed steps. For example, “The one-time payment wallet 160 sends the consumer's passcode and geo-location coordinates (as generated by the location identification service 165, FIG. 2) to the issuing engine… The issuing engine 2010 uses the geo location coordinates received from the portable communication device 50 to determine the likely merchant and looks up the merchant's point-of-sale details… The issuing engine 2010 then generates the one-time use temporary payment card and transmits the temporary payment card data and identity of the likely merchant to the portable communication device 50 over-the-air. …The portable communication device 50 receives the temporary credential data, likely merchant, and emulation information from the issuing engine 2010.” 
The structure of the issuing engine is unknown. In the disclosure (¶ 41), the issuing engine is described as “The system management back end server also supports 2010”. It is unclear what structure it is or if the issuing engine is structural.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 20 recites “means for… means for generating a dynamic temporary credential using the determined type electronic control point … means for verifying the transaction with the dynamic temporary credential that was received from the electronic control point”. According to the disclosure (¶ 56-61), “ The issuing engine 2010 then generates the one-time use temporary payment card and transmits the temporary payment card data and identity of the likely merchant to the portable communication device 50 over-the-air… . Once the likely merchant is known, the predictive transaction module 2015 of issuing engine 2010 transmits the ID for that likely merchant, the unique user ID associated with portable communication device 50, the one-time use token generated for the transaction, and the expiration time to the validation mapping gateway 2020.”  First, the disclosure does not recite the electronic control point generating the temporary credential, or that the electronic control point transmits the credential. Furthermore, the specification has directed entities that perform the claimed limitations. The recitations of the claims are therefore broader than the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claim 20 recites the “means for….”According to the disclosure (¶ 41-84), the “issuer engine” performs a majority of the claimed steps. For example, “The one-time payment wallet 160 sends the consumer's passcode and geo-location coordinates (as generated by the location identification service 165, FIG. 2) to the issuing engine… The issuing engine 2010 uses the geo location coordinates received from the portable communication device 50 to determine the likely merchant and looks up the merchant's point-of-sale details… The issuing engine 2010 then generates the one-time use temporary payment card and transmits the temporary payment card data and identity of the likely merchant to the portable communication device 50 over-the-air. …The portable communication device 50 receives the temporary credential data, likely merchant, and emulation information from the issuing engine 2010.” 
The structure of the issuing engine is unknown. In the disclosure (¶ 41), the issuing engine is described as “The system management back end server also supports issuing engine 2010”. It is unclear what structure it is or if the issuing engine is structural.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim 20 recites “operably associated.” The term "operably associated” in the claims is a relative term which renders the claim indefinite.  The term "operably associated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 20 recites “means for… means for generating a dynamic temporary credential… means for verifying the transaction with the dynamic temporary credential that was received from the electronic control point”. The claim was unclear and indefinite as to the entities performing the claimed steps. The limitation describes a means for generating the credential and a means for using the same credential that was received from another entity. First, the claim does not recite the means for having received the credential and secondly, introduces that there are multiple possible entities performing the claimed means, which makes the claim language unclear and indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amjadi (2008/0140509) (“Amjadi”) and further in view of Dallas et al. (2012/0180124) (“Dallas”).
Regarding claim 20, Amjadi discloses means for storing passcode information in a user identification database (¶ 18, 21, 25, 28); 
means for receiving a passcode and the current geo-location of the portable communication device from the portable communication device (¶ 18, 21, 25, 32); 
means for verifying the passcode using the passcode information (¶ 21, 28, 32); 
means for determining, after verifying the passcode, using the current geo- location coordinates, one or more likely merchants and a type of electronic control point within the one or more likely merchants (¶ 20, 22, 25, 30); 
means for generating a dynamic temporary credential using the determined type electronic control point and routing information of a validation mapping gateway (¶ 20, 21, 27, 29-35, 38); 
means for transmitting the generated dynamic temporary credential to the portable communication device (¶ 21, 23, 24, 30, 36-40, 42); 
means for providing the dynamic temporary credential, a merchant ID for the likely merchant, a user ID associated with the portable communication device, and an expiration time for the dynamic temporary credential to an authorization system operably associated with the electronic control point (¶ 21, 31, 38-41); and 
means for verifying the transaction with the dynamic temporary credential that was received from the electronic control point within the likely merchant before the expiration 

Amjadi does not disclose wherein the authorization system is programmed to score a risk of authorizing the transaction. Dallas teaches wherein the authorization system is programmed to score a risk of authorizing the transaction (¶ 12, 32, 37; claim 4, 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Amjadi (¶ 42), which teaches “the incentive data received by the retailer may include data describing the redeeming user, such that the retailer may verify the identity of the user when the user arrives in the store to redeem the incentive” and Dallas(¶ 32) which teaches “ a geographic location of the clients 110, geo-velocity concerns, IP reputation concerns, whether the client 110, or a user of the client 110, have made prior, e.g., unsuccessful, attempts at authentication” in order to provide reliable user authentication to protect from risk (Dallas; ¶  1, 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bednarek, (US 20050251440) teaches the beacon identifier to locate the merchants close by and receive incentives for transactions.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISIDORA I IMMANUEL/Examiner, Art Unit 3685                                                                                                                                                                                                        

/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687